Case: 21-50680      Document: 00516328767         Page: 1    Date Filed: 05/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 23, 2022
                                  No. 21-50680
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonio Rodriguez, Jr.,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:21-CR-77-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Antonio Rodriguez, Jr. pled guilty to possession of a firearm by a
   convicted felon, in violation of 18 U.S.C. § 922(g)(1). At sentencing, the
   district court assigned Rodriguez a base offense level of 24 based on his prior
   convictions for aggravated assault and possession with intent to distribute


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50680      Document: 00516328767           Page: 2    Date Filed: 05/23/2022




                                     No. 21-50680


   less than 50 kilograms of marijuana. The district court then sentenced
   Rodriguez within the Guidelines range to 87 months of imprisonment and
   three years of supervised release.
          Rodriguez now asserts that the district erred by calculating his
   Guidelines range using the wrong base offense level. Under U.S.S.G.
   § 2K2.1(a)(2), an offense involving the unlawful possession of a firearm
   carries a base offense level of 24 “if the defendant committed any part of the
   instant offense subsequent to sustaining at least two felony convictions of
   either a crime of violence or a controlled substance offense.” Rodriguez
   contends that his 2008 marijuana conviction cannot be considered a
   “controlled substance offense” under § 2K2.1(a)(2) because at the time, the
   statute of conviction criminalized hemp, which Congress removed from the
   list of substances contained in the Controlled Substances Act (CSA) in 2018,
   prior to Rodriguez’s sentencing here. See 21 U.S.C. § 841(a)(1), (b)(1)(D);
   § 812(c); compare § 802(16) (effective Mar. 9, 2006), with § 802(16)(B)(i)
   (effective Dec. 21, 2018). Rodriguez contends that the district court was
   required to look to whether the offense involved a controlled substance as
   defined in the version of § 802 that was in effect at the time he was sentenced
   in 2021, as opposed to the version of § 802 that was in effect at the time of
   his 2008 marijuana conviction.
          Because, as Rodriguez concedes, he did not raise this argument in the
   district court, we review only for plain error. United States v. Huerra, 884
   F.3d 511, 519 (5th Cir. 2018).       To show plain error, Rodriguez must
   demonstrate a forfeited error that is clear or obvious and that affects his
   substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he
   satisfies those requirements, this court has the discretion to remedy the error
   but only if it “seriously affects the fairness, integrity or public reputation of
   judicial proceedings.” Id. (internal quotation marks, citation, and brackets
   omitted).



                                          2
Case: 21-50680     Document: 00516328767          Page: 3   Date Filed: 05/23/2022




                                   No. 21-50680


         “An error is not plain ‘unless the error is clear under current law.’”
   United States v. Bishop, 603 F.3d 279, 281 (5th Cir. 2010) (quoting United
   States v. Olano, 507 U.S. 725, 734 (1993)). As we recently explained, this
   court “has never held that a pre-2018 predicate conviction does not qualify
   as a ‘controlled substance offense’ for purposes of the [Sentencing
   Guidelines] because hemp was subsequently removed from the CSA prior to
   the time of federal sentencing.” United States v. Belducea-Mancinas, No. 20-
   50929, 2022 WL 1223800, at *1 (5th Cir. Apr. 26, 2022) (unpublished); see
   also United States v. Nava, No. 21-50165, 2021 WL 5095976, at *2 (5th Cir.
   Nov. 2, 2021) (unpublished), cert. denied, 142 S. Ct. 1241 (2022). Because
   our “case law is unsettled” on this issue, “we cannot say that any error is
   clear or obvious,” United States v. Ramos Ceron, 775 F.3d 222, 226 (5th Cir.
   2014), and Rodriguez cannot satisfy the second prong of plain-error review.
         Accordingly, the judgment of the district court is AFFIRMED.




                                        3